Exhibit 10.10




CONSULTING AGREEMENT




         THIS AGREEMENT is among Resource Exchange of America Corporation., a
corporation organized under laws of the State of Florida, whose address is 27
Fletcher Ave. Sarasota, FL 34237 (hereinafter referred to as the "Company");
Morningstar Corporate Communications, a corporate organized under the laws of
Panama, located at Suite 7265, Apartado 0830-00200, Panama, Rep de Panama
(hereinafter referred to as the "Consultant").




         WHEREAS, the Consultant is in the business of assisting public
companies in financial advisory, strategic business planning, and investor and
public relations services designed to make the investing public knowledgeable
about the benefits of stock ownership in the Company; and




         WHEREAS, the Consultant may, during the period of time covered by this
Agreement, present to the Company one or more plans of public and investor
relations to utilize other business entities to achieve the Company's goals of
making the investing public knowledgeable about the benefits of stock ownership
in the Company; and




         WHEREAS, the Company recognizes that the Consultant is not in the
business of stock brokerage, investment advice, activities which require
registration under either the Securities Act of 1933 (hereinafter "the Act") or
the Securities and Exchange Act of 1934 (hereinafter "the Exchange Act"),
underwriting, banking, is not an insurance Company, nor does it offer services
to the Company which may require regulation under federal or state securities
laws; and




         WHEREAS, the parties agree, after having a complete understanding of

the services desired and the services to be provided, that the Company desires
to retain Consultant to provide such assistance through its services for the
Company, and the Consultant is willing to provide such services to the Company;




         NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties agree as follows:




         1. DUTIES AND INVOLVEMENT.




         The Company hereby engages Consultant to provide one or more plans, and
for coordination in executing the agreed-upon plan, for using various investor
and public relations services as agreed by both parties. The plan may include,
but not by way of limitation, the following services: consulting with the
Company's management concerning marketing surveys, investor accreditation,
availability to expand investor base, investor support, strategic business
planning, broker relations, conducting due diligence meetings, assistance in the
preparation and dissemination of press releases and stockholder communications,
consulting of mergers with companies, review and assistance in updating a
business plan, review and advise on the capital structure for the Company,
propose legal counsel, assist in the development of an acquisition profile and
structure, recommend financing alternatives and sources, and consult on
corporate finance and/or investment banking issues. In addition, these services
may include production of a corporate profile and fact sheets, personal
consultant services, financial analyst and newsletter campaigns, conferences,
seminars and national tour, including, but not by way of limitation, due
diligence meetings, investor conferences and institutional conferences, printed
media advertising design, newsletter production, broker solicitation campaigns,
electronic public relations campaigns, direct mail campaigns, placement in
investment publications and press releases.  In performing all services
hereunder, Consultant agrees to comply with Section 17(b) of the Securities Act
of 1933, as amended, and with all other Federal and State laws as necessary.

         

         2. RELATIONSHIP AMONG THE PARTIES.




         Consultant acknowledges that it is not an officer, director or agent of
the Company, it is not, and will not, be responsible for any management
decisions on behalf of the Company, and may not commit the Company to any
action. The Company represents that the consultant does not have, through stock
ownership or otherwise, the power neither to control the Company, nor to
exercise any dominating influences over its management.




         Consultant understands and acknowledges that this Agreement shall not
create or imply any agency relationship among the parties, and Consultant will
not commit the Company in any manner except when a commitment has been
specifically authorized in writing by the Company. The Company and the
Consultant agree that the relationship among the parties shall be that of
independent contractor.




         3. EFFECTIVE DATE, TERM AND TERMINATION.




         This Agreement shall be effective on June 23, 2010 and will continue
until June 22, 2011. This one-year Agreement can only be modified if mutually
agreeable and in writing. This Agreement may be terminated by either party upon
60 days notice to the non-terminating party.





--------------------------------------------------------------------------------







         4. OPTION TO RENEW AND EXTEND.




         Company may renew this Agreement on the same terms by providing written
notice to Consultant at any time prior to the expiration hereof.




         5. COMPENSATION AND PAYMENT OF EXPENSES.




         Company agrees to pay for Consultant's work the sum of $2,500USD per
month payable upon receiving financing thru a successful promotional campaign
and once financing is being provided all future payments will be made on or
before the 23th day of each consecutive month for the duration of the contract.
Company shall have no other obligation to Consultant for payment.

         

         Company may pay performance bonuses not yet negotiated for Consultant’s
work.

         

         Company agrees to pay for all costs and expenses incurred associated
with its employees' working with the Consultant and its representatives,
including lodging, meals, and travel as necessary.




         Company agrees to pay directly any other business entities that are
introduced by the Consultant, after prior agreement of the company, to be
retained as service providers to assist in the goal of making the investing
public knowledgeable about the benefits of stock ownership in the Company.




         6. SERVICES NOT EXCLUSIVE.




         Consultant shall devote such of its time and effort necessary to the
discharge of its duties hereunder. The Company acknowledges that Consultant is
engaged in other business activities, and that it will continue such activities
during the term of this Agreement. Consultant shall not be restricted from
engaging in other business activities during the term of this Agreement.

         

         7. CONFIDENTIALITY.




         Consultant acknowledges that it may have access to confidential
information regarding the Company and its business. Consultant agrees that it
will not, during or subsequent to the term of this Agreement, divulge, furnish
or make accessible to any person (other than with the written permission of the
Company) any knowledge or information or plans of the Company with respect to
the Company or its business, including, but not by way  of limitation, the
products or services of the Company, whether in the concept or development
stage, or being marketed by the Company on the effective date of this Agreement
or during the term hereof.




         8. COVENANT NOT TO COMPETE.




         During the term of this Agreement, Consultant warrants, represents and
agrees that it will not directly participate in the information developed for
and by the Company, and will not compete directly with the Company in the
Company's primary industry or related fields.




         9. INDEMNIFICATION.




         Company agrees to indemnify and hold harmless the Consultant and its
respective agents and employees, against any losses, claims, damages or
liabilities, joint or several, to which either party, or any such other person,
may become subject, insofar as such losses, claims, damages or liabilities (or
actions, suits or proceedings in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the registration statement, any preliminary prospectus, the prospectus, or
any amendment or supplement thereto; or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; and
will reimburse the Consultant, or any such other person, for any legal or other
expenses reasonably incurred by the Consultant, or any such other person, in
connection with investigation or defending any such loss, claim, damage,
liability, or action, suit or proceeding.




         10. MISCELLANEOUS PROVISIONS




Section a   Time. Time is of the essence of this Agreement.




Section b   Presumption. This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.








--------------------------------------------------------------------------------

Section c   Computation of Time. In computing any period of time pursuant to
this Agreement, the day of the act, event or default from which the designated
period of time begins to run shall be included, unless it is a Saturday, Sunday
or a legal holiday, in which event the period shall begin to run on the next day
which is not a Saturday, Sunday or a legal holiday, in which event the period
shall run until the end of the next day thereafter which is not a Saturday,
Sunday or legal holiday.




Section d   Titles and Captions. All article, section and paragraph titles or

captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.




Section e   Pronouns and Plurals. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the Person or Persons may require.




Section f   Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.




Section g   Good Faith, Cooperation and Due Diligence. The parties hereto
covenant, warrant and represent to each other good faith, complete cooperation,
due diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement. All promises and covenants are mutual and
dependent.




Section h   Savings Clause. If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid, the remainder of this Agreement, or the application of such provision
to persons or circumstances other than those as to which it is held invalid,
shall not be affected thereby.




Section i   Assignment. This Agreement may not be assigned by either party
hereto without the written consent of the other, but shall be binding upon the
successors of the parties.




Section j   Arbitration.




         i. If a dispute arises out of or relates to this Agreement, or the
breach thereof, and if said dispute cannot be settled through direct discussion,
the parties agree to first endeavor to settle the dispute in an amicable manner
by mediation under the Commercial Mediation Rules of the American Arbitration
Association before resorting to arbitration. Thereafter, any unresolved
controversy or claim arising out of or relating to this Agreement or a breach
thereof shall be settled by arbitration in accordance with the rules of the
American Arbitration Association, and judgment upon the award rendered by the
Arbitrator may be entered in any court having jurisdiction thereof.




         ii. Any provisional remedy, which would be available from a court of
law, shall be available to the parties to this Agreement from the Arbitrator
pending arbitration.




         iii. The situs of the arbitration shall be Florida.




         iv. In the event that a dispute results in arbitration, the parties
agree that the prevailing party shall be entitled to reasonable attorney's fees
to be fixed by the arbitrator.




Section k   Notices. All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as Federal Express or similar express delivery service), addressed to the
attention of the officer at the address set forth heretofore, or to such other
officer or addresses as either party may designate, upon at least ten (10) days'
written notice, to the other party.




Section l   Governing law. The Agreement shall be construed by and enforced in
accordance with the laws of the United States of America.




Section m   Entire agreement. This Agreement contains the entire understanding
and agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.




Section n   Waiver. A delay or failure by any party to exercise a right under
this Agreement, or a partial or single exercise of that right, shall not
constitute a waiver of that or any other right.








--------------------------------------------------------------------------------

Section o   Counterparts. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. In the event that the
document is signed by one party and faxed to another the parties agree that a
faxed signature shall be binding upon the parties to this agreement as though
the signature was an original.




Section p   Successors. The provisions of this Agreement shall be binding upon
all parties, their successors and assigns.




Section q   Counsel. The parties expressly acknowledge that each has been
advised to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.




         IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.







COMPANY:                              

CONSULTANT:

Resource Exchange of America Corp.     

Morningstar Corporate Communications




By:  /s/ Dana Pekas

By: /s/ Chris Dove

   -----------------------------------    

-----------------------------------

   Dana Pekas, President and CEO         

Chris Dove, President




                                   






